DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    WILLIAM PERRY WALTON, JR.,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-139

                               [June 23, 2021]

   Appeal of order denying rule 3.850 motion from the County Court for
the Nineteenth Judicial Circuit, Martin County; Darren Steele, Judge; L.T.
Case Nos. 432017MM001683AXMX and 432020AP000012AXMX.

   William Perry Walton, Jr., Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the order denying appellant’s motion for postconviction relief
because it was legally insufficient. We do note that the court erred in
determining that it was untimely, as appellant had two years from the date
of the circuit court’s mandate on appellant’s appeal in which to file his
motion for relief. See Huff v. State, 569 So. 2d 1247, 1250–51 (Fla. 1990);
Ghent v. State, 27 So. 3d 121, 123 (Fla. 4th DCA 2010).

   Affirmed.

WARNER, GERBER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.